Citation Nr: 0525825	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Entitlement to a higher initial evaluation for depressive 
disorder than the 10 percent assigned.

2.  Entitlement to a higher initial evaluation for tinnitus 
than the 10 percent assigned.

3.  Entitlement to a higher initial evaluation for a 
degenerative joint disease of the low back than the 20 
percent assigned.

4.  Entitlement to a higher initial evaluation for a right 
knee disorder than the noncompensable (zero percent) rating 
assigned.

5.  Entitlement to a higher initial evaluation for left ear 
hearing loss than the noncompensable rating assigned.

6.  Entitlement to a higher initial evaluation for sexual 
dysfunction than the noncompensable rating assigned.  

7.  Entitlement to service connection for right ear hearing 
loss. 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1980 to 
April 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which had concluded that no more than a single 10- 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations. VA disagrees with the Court's decision in Smith, 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit. To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  Smith is thus 
applicable in this case, with a higher initial evaluation 
sought for tinnitus than the 10 percent assigned, stemming 
from a May 2003 grant of service connection for tinnitus.  
Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  Hence, a stay is imposed on the claim for a 
higher initial evaluation for tinnitus than the 10 percent 
assigned.  

In May 2004 the veteran was afforded a hearing before a 
Decision Review Officer at the RO.  In May 2005 the veteran 
presented testimony before the undersigned at a 
videoconference hearing conducted between the RO and the 
Board Central Office.  Transcripts of these hearing are 
contained in the claims folders.

At the May 2005 hearing, the veteran raised new claims of 
entitlement to service connection for bilateral shoulder 
disorders.  These claims are referred to the RO for 
appropriate action.

The issues of entitlement to higher initial evaluations for 
depressive disorder and for a right knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has Level I auditory acuity in the left ear 
(and is deemed to have Level I auditory acuity in the right 
ear for left ear hearing loss rating purposes).  

2.  For the period at issue, the veteran's low back disorder 
was manifested by some pain on motion of the spine, with 
resulting limitation of forward flexion to 60 degrees, and 
without pain otherwise significantly affecting functioning 
with respect to the low back.  Beyond that reflected in pain-
related limitation of forward flexion, increased functional 
loss due to pain on undertaking motion, weakened movement, 
fatigability, or incoordination, is not present.  Mild 
degenerative changes are noted by X-ray.  No more than 
moderate limitation of motion has been shown at any time 
during the appeal period.

3.  Periods of incapacity, including the need for bed rest, 
have not resulted from service connected back pathology.  
Disabling lower extremity radicular symptoms are also not 
present due to low back degenerative joint disease.  

4.  The veteran is service connected for sexual dysfunction.  
Special Monthly Compensation has been granted for loss of use 
of the creative organ.  He does not have penile deformity or 
testicular loss or atrophy.

5.  For the right ear, the veteran does not have an auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 of 40 decibels or greater, or an auditory threshold 
in at least three of these frequencies of 26 decibels or 
greater, or a speech recognition score using the Maryland CNC 
Test of less than 94 percent.  Hearing loss disability is not 
shown for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.85, 
Diagnostic Code 6100 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §  4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, Part 4, 4.71a, Diagnostic 
Code 5003-5292, 5242 (2002-2004).  

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.115b, 
Diagnostic Code 7599-7522 (2004).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service as it is not shown present for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 
3.385 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim for service connection 
for right ear hearing loss through the appealed May 2003 
rating action, a January 2004 statement of the case, and an 
October 2004 supplemental statement of the case.  He was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in a January 2003 VCAA letter.  By 
that letter, the veteran was informed of information and 
evidence that he should submit in furtherance of his claim 
for service connection, and was informed of the assistance VA 
would provide in obtaining that evidence.  He was also 
requested to submit any evidence of treatment for the claimed 
disability since discharge from service.  Thus, he was 
effectively asked to submit all pertinent evidence in his 
possession.  The letter further requested that the veteran 
submit the pertinent evidence himself or inform VA of the 
evidence so that VA might obtain it in furtherance of the 
claim.  Since the veteran did not inform of further evidence 
that presented a reasonable possibility of furthering his 
claim for service connection for right ear hearing loss which 
has not been sought and obtained, and he also did not submit 
any such additional pertinent evidence, the Board may assume 
that the veteran had no such additional pertinent evidence in 
his possession.  The requirement, pursuant to the VCAA, to 
specifically ask the veteran to submit all evidence in his 
possession, is thereby obviated.  

The veteran informed of physical therapy treatment at Greater 
Brunswick Physical Therapy, Inc., in Brunswick, Maine, and 
those records were accordingly requested, obtained, and 
associated with the claims file in June 2004.  

The appealed claims of entitlement to higher initial 
evaluations for service-connected low back disorder, left ear 
hearing loss, and erectile dysfunction are downstream issues 
from the grant of service connection for those.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel recently 
held that no VCAA notice was required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  The Board is bound by the General Counsel's opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  By a January 2003 VCAA 
letter the veteran was assisted in the development of his 
claims of entitlement to higher initial evaluations for a low 
back disorder, left ear hearing loss, and erectile 
dysfunction.  The appealed May 2003 RO decision granted those 
claims.  By the May 2003 RO decision, a January 2004 
statement of the case, an April 2004 statement of the case 
(erroneously styled as a supplemental statement of the case), 
an October 2004 supplemental statement of the case, and an 
October 2004 rating action, the veteran was informed of 
development already undertaken, as well as evidence of record 
pertinent to these higher initial rating claims on appeal.  

The veteran has not indicated that his level of hearing 
impairment has increased since his VA audiology examination 
in March 2003, on which the current rating, in substantial 
part, is based.  The veteran has similarly not complained 
that his low back disorder or erectile dysfunction have 
increased in severity since their most recent VA examination 
for rating purposes.  

The veteran was afforded ample opportunity to address his 
appealed claims, including by his testimony at a Decision 
Review Officer hearing conducted in May 2004, and the 
videoconference Board hearing conducted in May 2005.  

VA examination and treatment records pertaining to his 
claimed disabilities here adjudicated have been obtained and 
associated with the claims file.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal adjudicated here.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here initial VCAA notice was provided in January 2003, prior 
to the appealed rating actions.  Id.  Nonetheless, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Initial Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

The ratings assigned in this case are from the initial rating 
following the grant of service connection.  As such, the 
Board's decision encompasses the period since May 1, 2003, 
which is the effective date of service connection for these 
rated disorders on appeal, and encompasses consideration of 
whether "staged ratings" are for application during any 
part of the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in this case, the rating issues decided 
here are found not to warrant more than a single rating for 
each rated disorder for the entire appeal period, based on 
the absence of evidence of a ratable level of worsening or 
improvement of the disability during the appeal period.  
Hence, staged ratings are not warranted.  



Low Back Disorder Higher Initial Rating

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any 
pertinent time; and, (2) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003.  The effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
arthritis with limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  Id.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's low back disorder, whether under the "old" or 
"new" criteria.

The veteran's low back disorder has been assigned a 20 
percent initial rating under the current Diagnostic Code 
5242, for degenerative arthritis of the spine.  38 C.F.R. §  
4.71a.  

At a February 2003 VA examination, the veteran reported some 
low back pain first developing in 1987 to 1988 with heavy 
lifting, with recurrent lifting injuries since that time.  He 
complained of pain currently in the low back upon sitting or 
standing more than 45 minutes, with pain extending from the 
mid back into the buttocks, with a maximal pain intensity of 
4-out-of-10.  He reported that he also had back stiffness 
with prolonged standing, and occasional spasm.  Back pain was 
relieved with Naprosyn.  The veteran reported his right leg 
occasionally fell asleep, but he was able to restore 
functioning by shaking the leg.  The veteran walked one-and-
one-half to two miles three times per week without pain.  He 
used no supportive or assistive devices for his back.  The 
examiner noted a treatment history in November 2002 of 
paraspinal tenderness with muscle spasm.  X-rays were noted 
showing narrowing at L5-S1 junction and mild osteophytes.  
Upon back examination, there were no positive findings of 
disability, with full range of motion.  The examiner assessed 
a history of several episodes of low back strain, fully 
resolved, but with current mild degenerative joint disease 
shown by x-ray.

At the May 2004 RO hearing the veteran testified that he had 
sharp pain in the low back in the morning that resolved with 
movement to a dull pain that persisted throughout the day.  
He also testified to having back muscle spasms approximately 
four times per week.  He described these spasms as being 
knots in his back.  He also informed of a TENS unit that he 
used for his back.  

Upon July 2004 VA examination the veteran complained of sharp 
pain in the low back daily, usually upon awaking in the 
morning and lasting for several minutes, then reducing to a 
dull, aching pain with movement and loosening of the low 
back.  He also reported increased low back pain with sitting 
for more than 35 minutes, or with standing for more than an 
hour, or with walking over a mile.  He denied radicular 
symptoms.  He also complained of aching pain in the bilateral 
flank areas.   He reported onset of muscle spasms in these 
areas at times with twisting movements, lasting 30 to 45 
minutes before resolving.  He reported using a TENS unit 
three times weekly upon experiencing muscle spasms.  He also 
reported taking Naprosyn for both his low back pain and 
muscle spasms.  

The July 2004 examiner found minimal pain to palpation in the 
L5-S1 area.  Range of motion was from zero to 60 degrees 
forward flexion, zero to 30 degrees extension, zero to 40 
degrees right and left lateral extension, and zero to 45 
degrees right and left rotation, with pain at all endpoints 
of motion, respectively at 60 degrees forward flexion, 30 
degrees backward extension, 40 degrees lateral extensions, 
and 45 degrees lateral rotations.  

July 2004 VA x-rays showed persistent mild to moderate L5-S1 
disc space narrowing, and a small osteophyte projecting off 
L5.  The x-rays were negative for other pathology.  Upon 
reviewing these x-rays, the July 2004 VA examiner assessed 
that the veteran had mild degenerative joint disease "out of 
proportion to x-ray findings."  

These most recent VA examination findings present somewhat of 
a conundrum, since examination findings are consistent with 
degenerative joint disease, but most recent x-rays fail to 
show degenerative joint disease, instead showing mild to 
moderate degenerative disc disease at L5-S1.  Hence the July 
2004 VA examiner's assessment that the degenerative joint 
disease as presented at the examination was "out of 
proportion to x-ray findings."  

At his May 2005 hearing, the veteran testified that some 
mornings his low back pain is so bad that he can't get out of 
bed, so that he has to go through a regimen of carefully 
sitting up and gradually getting moving.  He informed that 
this morning situation occurred approximately four or five 
times per week.  He added that he tries to go to work even 
though he has back pain, and did not inform of any actual 
missed work due to his low back disorder, though at times he 
slowed his productivity in the face of difficulty with his 
back.  He testified that he used a TENS unit frequently, and 
this help his back disorder.  He also added that he was 
informed by his treating physician that he was going to have 
to live with the pain until his low back became severe enough 
to warrant replacing discs.  

The Board notes that the complaints presented by the veteran 
at his May 2005 hearing are essentially the same as those 
presented in July 2004 at his VA examination.  While he 
characterized the condition at the hearing as preventing him 
from getting out of bed in the morning, his elaborated at the 
hearing that he had significant low back pain that eased with 
movement and stretching, allowing him to proceed with his 
daily activities.  This is essentially the same situation 
that he described at the July 2004 VA examination.  

Neither complaints by the veteran nor findings upon 
examination support a separate evaluation based on 
intervertebral disc syndrome with radiculopathy, despite the 
showing of some degenerative disc disease upon x-rays in July 
2004.  The veteran has also not reported missed work or bed 
rest necessitated by his low back disorder, to warrant rating 
the veteran based on intervertebral disc syndrome on that 
basis. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1993); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  Hence, while 
objective findings lean more toward degenerative disc disease 
than degenerative joint disease in the low back, there is 
presented consistently reported symptomatology indicative of 
low back strain or arthritis warranting a rating on that 
basis, and only on that basis.  38 C.F.R. § 4.71a.  

Limitation of motion in forward flexion of the thoracolumbar 
spine at 60 degrees warrants a 20 percent rating under the 
new rating criteria for spine disorders.  Diagnostic Codes 
5235-5243.  This limitation of motion is reflective of pain 
on motion, since the July 2004 VA examiner noted that there 
was pain at the endpoints of recorded ranges of motion of the 
spine.  The other demonstrated painless ranges of motion of 
the spine (backward extension, left and right lateral 
extension, and left and right lateral rotation) were all 
within normal ranges, and hence do not warrant a rating on 
that basis.  

A higher rating is not warranted under the former Diagnostic 
Code 5295, for lumbosacral strain, since only characteristic 
pain on motion has been identified, warranting a 10 percent 
evaluation, and signs or symptoms warranting the next higher, 
40 percent rating under that code are not shown.  This 
assignable 10 percent rating is lower than the 20 percent 
assignable based on limitation of motion of the lumbar spine.  
The moderate limitation of motion of the lumbar spine shown 
in this case, including based on pain limiting motion, would 
warrant a 20 percent rating under the former Diagnostic Code 
5292.  Hence, under these former rating codes, the 
preponderance of the evidence is against a higher rating than 
the 20 percent assigned.  

The Board finds that the complained-of morning pain and 
stiffness are not supported by objective findings upon VA 
examinations, or based on x-ray findings, so as to warrant a 
higher rating on that basis.  Only mild changes noted upon 
February 2003 VA x-rays have been observed, and these were 
not even seen on subsequent x-rays in July 2004.  Further, 
such objective findings as significantly limited range of 
motion, muscle spasms, or positive apprehension, have not 
been present to support significant disability as associated 
with daily morning pain and stiffness.  

Accordingly, the Board finds that the complaints presented as 
supported by medical findings, and the medical evidence 
itself, more nearly approximates a level of disability 
comporting with a 20 percent evaluation, based on moderate 
limitation of motion of the lumbar spine under the old 
criteria, or based on limitation of forward flexion of the 
thoracolumbar spine under the new criteria, all including due 
to pain, than it would approximate a higher evaluation based 
on limitation of motion or pain affecting motion or use.  
38 C.F.R. § 4.7.  The Board has considered  functional loss 
due to pain on undertaking motion, weakened movement, 
fatigability, and incoordination, but does not find that the 
veteran's complaints of pain-related fatigability, to the 
degree supported by medical findings, warrants a higher 
rating than the 20 percent assigned or a separate rating on 
another basis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial evaluation 
for a low back disorder than the 20 percent assigned, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Left Ear Hearing Loss Higher Initial Rating

Service connection is currently in effect for left ear 
hearing loss, and that is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.  Where only one ear 
is service-connected, the other ear is treated for rating 
purposes as having normal hearing.  

The law provides, however, that disability ratings for 
hearing loss are arrived at by mechanical application of the 
rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

At the veteran's had an inservice July 2000 and July 2001 
audiological evaluations, left ear pure tone thresholds, in 
decibels, were as follows:




HERTZ



Left Ear
500
1000
2000
3000
4000
Average
1000 - 
4000
2000
N/A
20
15
15
15
16
2001
N/A
25
40
40
70
43

Upon VA authorized audiological evaluation in March 2003, 
pure tone thresholds, in decibels, for the left ear, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
LEFT
N/A
15
30
25
50
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner noted that the veteran 
had unilateral high frequency sensorineural hearing loss in 
the left ear, with hearing ranging from mild to severe 
between 2000 hertz and 8000 hertz.  

Applying the rating tables, the veteran has Level I auditory 
acuity in the left ear, and is deemed to have Level I hearing 
acuity in the right ear based on non-service-connection for 
the right ear, resulting in assignment of a noncompensable 
disability rating for his left ear hearing loss.  38 C.F.R. 
§  4.85, Diagnostic Code 6100.  While the veteran has 
complained that he has difficulty hearing at times, the Board 
is not at liberty to provide a higher schedular rating where 
one is not warranted by the hearing examination.  Pure tone 
detection and speech recognition as demonstrated on 
authorized VA audiology examination show the absence of a 
compensable hearing loss.  

While it is true that hearing loss in the left ear as shown 
upon testing in July 2001 in service, was more severe than 
that indicated upon VA examination.  However, the veteran has 
testified to noise exposure in service, and hence testing may 
have reflected short-term hearing impairment due to recent 
noise exposure.  In any event, the relevant question is the 
level of hearing impairment over the rating period, as 
reflected by testing at the VA examination.  That testing 
shows some level of impairment, but again, not of a 
compensable level, particularly since the veteran is 
considered to have normal hearing in the other ear for rating 
purposes in light of his only being service connected for the 
left ear.

The preponderance of the evidence is against the claim for a 
compensable rating, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Erectile Dysfunction Higher Initial Rating

The veteran has been assigned special monthly compensation 
based on loss of use of a creative organ.  The veteran 
contends that he should also be granted a compensable rating 
for his service-connected erectile dysfunction.  

Erectile dysfunction may be rated separately as distinct from 
the special monthly compensation already granted, by analogy 
to penile deformity under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  Under that code, where there is penile deformity 
with loss of erectile power, a 20 percent rating is 
assignable.  Where there are levels of testicular loss and/or 
atrophy, compensable ratings might be assigned.  Neither 
testicular loss nor atrophy have been shown.

At a February 2003 VA examination the veteran reported that 
he began having sexual dysfunction in 2002, with being able 
to achieve an erection only occasionally, and being unable to 
sustain an erection sufficiently for satisfying sexual 
intercourse.  He added that he was accordingly taking Viagra, 
and that this worked, but not all the time.  The examiner 
noted in the examination report that the veteran did not have 
any significant history of injury to his sexual organs.  He 
also noted that physical examination and lab work in May 2002 
for sexual dysfunction was negative for pathology.  Physical 
examination in February 2003 was normal.  The examiner 
assessed that the medical findings for sexual dysfunction 
were negative, and suggested the possibility of a psychiatric 
cause.  

A December 2003 urology treatment record informs that the 
veteran has ongoing sexual dysfunction for which he is helped 
by Viagra.  His complaint at that visit was that he was given 
only four Viagra pills per month, and this was not enough for 
him.  The examiner noted that he could obtain additional or 
other medications from a private care provider.  

The veteran testified at his RO hearing in May 2004 that he 
was bothered by having to take pill to achieve an erection.  
He also then testified that his sexual relationship with his 
wife was not what it used to be.  He testified to being 
prescribed first Viagra, and the Cialis, and added that both 
worked, but the Cialis was supposed to work longer per pill, 
and hence he asked for the change to Cialis, because he was 
only getting a limited number of pills.  He added that the 
pills did not always work.  

Based on the veteran's statements upon examination, 
treatment, and at his RO hearing, the Board concludes that 
the veteran does have erections with the aid of medication, 
and hence penile deformity with loss of erectile power is not 
present so as to warrant a compensable rating for erectile 
dysfunction.  Diagnostic Code 7599-7522.  The preponderance 
of the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for Service Connection for Right Ear Hearing Loss

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Sensorineural hearing loss, as a neurological disorder, may 
be presumptively service connected if shown to be present to 
a disabling degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309 (2004).    

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The veteran's claim of entitlement to service connection for 
right ear hearing loss must be denied on the basis of  
38 C.F.R. §  3.385, since the veteran's right ear 
demonstrated no hearing impairment for VA purposes upon the 
most recent audiology examination in March 2003.  While the 
veteran may have been exposed to acoustic trauma in the right 
ear in service, just as was determined to be the case for the 
left ear, he nonetheless fails to meet the required threshold 
for current hearing impairment.  

At the veteran's had an inservice July 2000 and July 2001 
audiological evaluations, right ear pure tone thresholds, in 
decibels, were as follows:




HERTZ


Right Ear
500
1000
2000
3000
4000
July 2000
15
15
20
15
15
July 2001
15
10
5
5
25

At the veteran audiological examination associated with his 
April 2001 five-year annual service examination, right ear 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
Right Ear
15
15
20
15
15

By authorized audiometric evaluation in June 2003, right ear 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right Ear
5
5
5
0
10

At that examination, speech recognition for the right ear 
using Maryland CNC Word lists was 100 percent. 

Thus, applying 38 C.F.R. §  3.385 to the June 2003 test 
results, the veteran has no corresponding auditory frequency 
with an auditory threshold of 40 decibels or greater, he does 
not have three such frequencies with auditory thresholds of 
26 decibels or greater, and he does not have a speech 
recognition score using the Maryland CNC Test of less than 94 
percent.  These requirements are not amenable to nuanced 
interpretation, and stand as a plain basis for denial of the 
claim.  The baseline level of disability required for service 
connection is simply not present.

While the Board notes that the readings obtained in June 2003 
were slightly lower than those upon testing in service in 
recent years, this may have been due to lowered noise 
exposure with separation from service.  In any event, the 
Board notes that the above-noted readings in service in 2000 
and 2001 also would not support a finding of right ear 
hearing loss disability pursuant to 38 C.F.R. §  3.385.

The preponderance of the evidence is thus against the claim, 
based on the absence of left ear hearing loss disability 
pursuant to 38 C.F.R. § 3.385, and therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial evaluation for degenerative 
joint disease of the low back than the 20 percent assigned is 
denied. 

Entitlement to a higher (compensable) initial evaluation for 
left ear hearing loss is denied.  

Entitlement to a higher (compensable) initial evaluation for 
sexual dysfunction is denied.  

Service connection for right ear hearing loss is denied.  


REMAND

Depressive Disorder Higher Initial Evaluation

At his May 2005 hearing the veteran informed that most 
recently he had gone to weekly sessions with a private 
psychiatrist in Brunswick, Maine, though he had since stopped 
going because he could no longer afford it.  He added that he 
currently missed work two to three days per month due to his 
depression.  The claims folder contains records of neither 
this most recent treatment nor of missed work due to 
depression.  

The veteran's testimony, particularly regarding missed work 
due to depression, suggests a greater level of psychiatric 
disability than is reflected in the most recently conducted 
VA psychiatric examination for rating purposes, in March 
2003.  He then informed that he did not take time off from 
work due to his depressive symptoms.  The Court has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, in light of the existence of more recent private 
mental health treatment records not yet obtained, and the 
increased severity of the veteran's disorder since his 
examination in March 2003, remand is in order to obtain 
additional records and afford the veteran an additional 
examination.  

Right Knee Disorder Higher Initial Evaluation  

July 2004 VA x-rays of the right knee showed persistent mild 
sclerosis along the tibial plateau suggesting mechanical 
stress-related changes.  

At his May 2005 hearing the veteran testified that the right 
knee locked up every day, sometimes three times in a day.  He 
added that the condition had caused him to fall approximately 
once a month.  

These complaints of locking and giving way were not 
previously voiced by the veteran at his VA examinations in 
February 2003 and July 2004, and those examiners did not 
identify laxity or instability upon examination.   In light 
of this new testimony reflecting an increased severity of the 
right knee disorder not yet medically evaluated for rating 
purposes, the duty to assist requires an additional VA 
examination.  Littke.

The case is remanded for the following:

1.  The veteran should be asked to 
inform of any additional examination 
or treatment received for his 
psychiatric disability and his right 
knee disorder. With the veteran's 
appropriate authorization and 
assistance, the RO should attempt to 
obtain all not-yet-obtained VA and 
private psychiatric treatment 
records, and records of treatment of 
the veteran's right knee.  This 
should include records of the 
veteran's reported recent treatment 
sessions with a private psychiatrist.  
All records and responses received 
should be associated with the claims 
folder.  

2.  Also with the veteran's 
authorization and assistance, 
documentation of missed work due to 
the veteran's depressive disorder 
should be sought from the veteran's 
employer, or from any other source 
indicated by the veteran.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination 
to address both the nature and extent 
of his depressive disorder, based on 
a review of the entire record 
inclusive of any additional records 
and reports obtained, and based on 
any necessary tests and interview.  
The claims folder must be made 
available for review by the examiner 
for the examination.  Any necessary 
tests should be conducted.  To the 
extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of 
impairment.  

4.  Moreover, after records of knee 
treatment, but whether or not they 
are available, the veteran should be 
afforded an appropriate VA 
examination to assess the nature and 
severity of his right knee disorder 
and record all pertinent orthopedic 
findings.  All current disability of 
that knee should be addressed.  The 
claims folder must be provided to the 
examiner for review for the 
examination.  All questions posed to 
the examiner in this remand must be 
addressed and explained in full.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
address current disability of the 
left knee in accordance with the 
latest AMIE worksheet for evaluating 
knee disorders, including based on 
subluxation and lateral instability, 
limitation of flexion or extension, 
or other functional impairment.  Any 
locking of the knee and associated 
impairment must also be addressed.  
The examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of any current disability.  

The examiner must comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any 
such manifestations; if feasible, 
these determinations should be 
expressed in terms of additional leg 
range-of-motion loss due to any 
weakened movement, excess 
fatigability or incoordination.  The 
examiner must also provide an opinion 
as to the degree of any functional 
loss that is likely to result either 
from a flare-up of symptoms or on 
extended use.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that 
fact should be so stated.

5.  Thereafter, the remanded claims 
must be appropriately readjudicated.  
Staged ratings should be considered 
for both the right knee disorder and 
depressive disorder, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
to any extent adverse to the veteran, 
he must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  He should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


